Citation Nr: 0843388	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-40 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin condition of the 
right ankle, diagnosed as lichen simplex chronicus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In April 2007, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  In February 2008, the Board undertook additional 
development concerning the issue on appeal by requesting that 
a medical expert review the appellant's record pursuant to 
its authority under 38 U.S.C.A. § 7109 and 38 C.F.R. 
§ 20.901(d).  An expert medical opinion was received, the 
appellant and his representative were provided a copy of that 
opinion, and the matter is once again before the Board for 
consideration.  


FINDING OF FACT

A right ankle disability, diagnosed as lichen simplex 
chronicus, was not incurred during the veteran's active duty 
service, nor is it otherwise related to such service or to 
any injury during service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle 
disability, diagnosed as lichen simplex chronicus, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, in a November 2003 letter, pursuant to 
the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised what 
the evidence must show to support the claim for service 
connection.  In addition, he was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Finally, the 
letters advised the veteran of the evidence it had received 
in connection with the claim.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter from VA advised 
the appellant of these criteria.  

For the above reasons, the Board finds that the RO's notices 
in November 2003 and March 2006 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified private and VA 
outpatient treatment records.  Moreover, the veteran was 
afforded VA examinations in November 2003, March 2005, and 
June 2006.  Additionally, as noted, in April 2008, the Board 
obtained an expert medical opinion addressing the central 
issues on appeal.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Background and Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) , aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); 38 C.F.R. § 3.303 (2007).  Pursuant to 38 C.F.R. § 
3.303(b), the second and third elements of service connection 
may be alternatively established through demonstrating a 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App.  488, 495-96 (1997).  Continuity of symptomatology may 
be shown where a condition is "noted" or observed during 
service, there is evidence of post service continuity of 
symptomatology, and there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See 38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-98; Brewer v. 
West, 11 Vet. App. 228, 231 (1998).  

The veteran contends that a right ankle skin condition was 
incurred between January and April 1973 during service in 
Germany.  He states that he did not seek medical treatment 
for the condition at the time of incurrence as he assumed it 
would resolve.  He testifies, however, that following 
discharge from service, the condition progressed, would 
occasionally bleed, and grew larger in size.  He alleges 
seeking private medical treatment for the condition on two 
occasions in the 1980's, and alleges undergoing a biopsy of 
the skin condition, but records of such treatment are not 
associated with the claims file.  

The Board has carefully considered the veteran's lay 
testimony, as well as the other relevant evidence of record.  
The Board finds, however, that the preponderance of the 
probative evidence is against the claim.  

First, the Board acknowledges that the veteran has a current 
right foot/ankle skin disability.  For example, VA examiners 
in November 2003, March 2005, and June 2006 all diagnosed 
lichen simplex chronicus.  The examiners noted the presence 
of lesion or skin condition of the right foot/ankle.  The 
November 2003 examiner, for example, described it as a "2 x 
2 circular lesion with cracking and bleeding noted."  In 
March 2005, and following some successful dermatological 
treatment for the condition, the skin condition was described 
as a "hyperpigmented 2-inch area of patchy skin lesion."  
It was located inferior to the medial malleolus area.  

The veteran's service treatment records, however, do not 
document treatment for a right foot/ankle skin condition.  
There is reference to treatment for a right foot heel 
condition in April 1972.  His service discharge examination 
in February 1973 did not reveal complaints or clinical 
findings of a skin condition to the right ankle or foot.  

Significantly, post-service, there is no documented treatment 
for a right foot skin condition until May 2000, over 27 years 
after discharge from service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F. 3d 1330 (Fed. Cir. 2000) (The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.).  

While this absence of treatment records is significant, the 
Board has considered the veteran's contentions that he has 
had manifestations of the same skin condition since service 
and that he sought treatment for the condition in the 1980's.  
The Board notes, however, that the veteran's allegations as 
to continuity of symptomatology since service are not 
supported by the post-service VA outpatient treatment 
records.  For instance, in a May 2000 treatment record the 
veteran reported having a foot rash for 15 years.  This 
reported inconsistency as to when the skin condition started 
as well as the lack of documented treatment for the skin 
condition makes it difficult for the Board to conclude that 
the veteran has had the same skin condition continuously 
since service.  Nevertheless, since a right foot skin 
condition was not "noted" during service, the veteran may 
not be awarded service connection solely on the basis of 
continuity of symptomatology pursuant to 38 C.F.R. § 
3.303(b).  Overall, the Board finds the lack of evidence of 
treatment for or a diagnosis of a right foot/ankle skin 
condition in service or on his separation examination report 
to be more persuasive than the recollection of symptoms in 
the distant past.  

It is true that the veteran's lay statements may be competent 
to support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)  
In the instant case, however, the evidence of record does not 
demonstrate that the veteran, who is competent to comment on 
his post-service symptoms, has the requisite expertise to 
render a medical diagnosis or to comment on a question of 
medical causation or aggravation.  Thus, while he is 
competent to report symptoms such as itching, scratching, or 
bleeding, he is not competent to report that he had lichen 
simplex chronicus in service or that the currently diagnosed 
condition is related to an untreated injury in service.  
While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any competent medical evidence to support 
the claim.  

In addition, his lay contentions are outweighed by the 
competent medical evidence against the claim.  Here, a VA 
dermatologist, in April 2008, offered an opinion indicating 
that the lichen simplex chronicus was not likely related to 
the veteran's active military service.  The expert's opinion 
was based upon sufficient facts or data, i.e, a review of the 
claims file.  In addition, it appears that the opinion was 
the product of reliable principles and methods and that the 
expert witness has applied the principles and methods 
reliably to the facts of the case.  See generally, Nieves-
Rodriguez v. Peake, No. 06-3012 (U.S. Vet. App. December 1, 
2008).  Here, the examiner was a dermatologist, and thus, he 
has expertise in rendering expert medical opinions concerning 
skin conditions.  The examiner cited the lack of documented 
evidence showing any skin condition during the veteran's 
military service.  The examiner also noted that lichen 
simplex chronicus was first diagnosed in 2003.  In addition, 
the examiner noted the lack of biopsy data in the chart.  
Based upon these factors, the examiner could find no evidence 
to support a relationship between the current skin condition 
and the veteran's active duty military service.  As such, the 
Board finds that this medical opinion evidence constitutes 
the most probative evidence with respect to the likely 
etiology of the veteran's right foot/ankle skin condition.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a right ankle/foot skin disability, 
diagnosed as lichen simplex chronicus.  See Gilbert v. 
Derwinski, 1 Vet. App. at 53.

ORDER

Service connection for a skin condition of the right ankle, 
diagnosed as lichen simplex chronicus, is denied.  



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


